Citation Nr: 0807798	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-35 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for a left hip 
disorder. 

4.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his stepfather


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to April 
1994, including service in Southwest Asia from August 23, 
1990 to March 25, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the by 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Baltimore, Maryland and Nashville, Tennessee.  By a 
rating action in January 2003, the Baltimore, Maryland RO 
denied the veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  In August 2003, 
the RO denied the claims for service connection for a left 
shoulder disorder and a left hip disorder.  The veteran 
perfected a timely appeal of the above decisions.  
Subsequently, the claims folder was transferred to the VA 
Regional Office in Nashville, Tennessee.  

By a rating action in April 2004, the RO denied the veteran's 
claim of entitlement to nonservice-connected disability 
pension benefits.  He perfected a timely appeal to that 
decision.  

On December 6, 2007, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  

Pursuant to a December 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 
C.F.R. § 20.900(c) (2007).  

During the December 2007 hearing, the veteran raised claims 
for service connection for an undiagnosed illness manifested 
by left shoulder and left hip pain.  These claims are 
referred to the RO for appropriate action.   

The issues of entitlement to service connection for a left 
shoulder disorder, service connection for a left hip 
disorder, and entitlement to nonservice-connected pension 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran does not have a bilateral knee disorder.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2002 from the RO to the veteran that was 
issued prior to the initial RO decision in January 2003.  
Additional letters were issued in November 2006.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2003 SOC, the February 2006, and the May 2007 SSOC 
were issued, which provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
bilateral knee disorder, given that the veteran has offered 
testimony at a hearing before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran served on active duty from February 1989 to April 
2004, with a period of service in Southwest Asia from August 
23, 1990 to March 25, 1991.  In January 1993, the veteran was 
seen for complaints of back pain and bilateral knee pain due 
to a "jump" injury; he reported landing on his knees.  X-
ray study of the knees and pelvis revealed no evidence of 
bony trauma.  

The initial application for service connection for a 
bilateral knee disorder (VA Form 21-526) was received in 
April 2002.  

Submitted in support of the veteran's claim were VA medical 
records, which show that he was seen in June 2001 for 
complaints of left lower leg pain, which started in 1994.  
The impression was non-neurological left lower extremity 
pain, could be arthritis or other musculoskeletal pain.  He 
was admitted to a hospital on September 30, 2002 for 
evaluation and multiple sclerosis work up.  During an 
inpatient evaluation on October 2, 2002, the veteran 
complained of weakness in the left arm and leg and constant 
throbbing pain; he stated that he falls all the time.  He 
stated that he has been using a cane but still falls by 
missing a step and going straight down; he reported gradual 
worsening of symptoms since 1994.  It was noted that the 
veteran used to jump out of planes and is working on 
reimbursement for injuries suffered while in the military.  
Following a physical examination, the examiner stated that 
the veteran presented with good balance, 5/5 strength in all 
extremities.  He is functionally independent with bed 
mobility, transfers and ambulation including stairs with a 
cane.  The examiner noted that gait deviations were minimal 
and appears to be secondary to pain in the left hip.  He 
stated that the etiology of the falls was unclear.  

On the occasion of a VA examination in July 2003, the veteran 
indicated that he has had gait problems since 1994.  
Extremities showed no clubbing, cyanosis, or edema.  No 
diagnosis of a bilateral knee disorder.  Following a VA 
examination in March 2004, the examiner stated that the 
veteran does have a gait abnormality.  It was noted that it 
appeared that he many have some other type of neurologic 
condition, but no orthopedic disabilities at this point in 
time.  He had normal range of motion in his knees and ankles 
bilaterally.   

Received in March 2006 were lay statements from individuals 
who reported having known the veteran ever since his return 
from serving in Southwest Asia.  These reports noted that the 
veteran has experienced constant pain and difficulty walking 
as a result of an injury he sustained jumping out of 
airplanes while on active duty.  

Of record are treatment reports from Semmes Murphey, dated 
from January 2006 through March 2006, which show that the 
veteran was evaluated for symptoms of probable multiple 
sclerosis.  In a statement, dated in March 2006, Dr. Michael 
H. DeShazo indicated that the veteran had a spastic 
paraparesis affecting both legs, which causes stiffness in 
the muscles, muscle spasms, pain and weakness.  Dr. DeShazo 
stated that they had not found any definite cause for the 
veteran's symptoms; he did note that spastic paraparesis can 
be seen following a viral infection called transverse 
myelitis.  

At his personal hearing in December 2007, the veteran 
indicated that he served as a paratrooper with the 82nd 
paratrooper unit in Saudi Arabia; he stated that he made 
approximately 50 jumps.  The veteran noted that, following 
the jumps, he experienced problems with his knees.  The 
veteran indicated that he has constant pain and instability 
in his knees.  




III.  Legal Analysis.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Based upon the evidence of record, the Board finds service 
connection for a bilateral knee disorder is not warranted.  
The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  On January 20, 1993, the veteran was seen for 
complaints of back pain due to a "jump" injury; he reported 
landing on his knees.  X-ray study of the knees and pelvis 
revealed no evidence of bony trauma.  Subsequent service 
medical records are negative for complaints or findings of a 
bilateral knee disorder.  In addition, there is no competent 
medical evidence of a current diagnosis of a bilateral knee 
disorder.  Significantly, on the occasion of the VA 
examination in March 2004, it was noted that the veteran had 
no orthopedic disabilities.  He had normal range of motion in 
both knees; he had no previous history of traumatic events of 
a bilateral lower extremities.  

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability....In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In light of the foregoing clinical 
findings, which fail to show the presence of a current 
bilateral knee disorder, service connection for a bilateral 
knee disorder is denied as there is no competent evidence of 
a current disability - a requirement under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303.  

The only other evidence in support of the veteran's claim is 
his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed condition are insufficient to establish 
a current diagnosis or medical causation.  

The Board concludes that, in the absence of a current 
diagnosis of a bilateral knee disorder, the preponderance of 
the evidence weighs against the claim for service connection 
for that condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claims.  
Such development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007), and VA 
regulations implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007), are met.  The specific bases for 
remand are set forth below.  

A.  Service connection for left shoulder and left hip 
disorders.

The veteran maintains that he has a left hip disorder and a 
left shoulder disability that are the result of injuries he 
sustained while a parachutist on active duty.  

The service medical records indicate that the veteran was 
seen in January 1994 for complaints of left hip pain for the 
past 3 weeks.  In February 1994, the veteran was again seen 
for complaints of left hip pain for two weeks.  X-ray study 
of the left hip was negative.  The assessment was R/O bony 
defect.  

Post service medical records reflect ongoing complaints for 
chronic left hip and left shoulder disorder.  On October 6, 
2002, the veteran complained of left hip pain.  The 
assessment was patient stable with gait disturbance possibly 
secondary to hip joint and/or spine pathology.  The veteran 
was seen at a rheumatology clinic in August 2003 for 
complaints of left shoulder and left hip pain; at that time, 
the examining physician stated "we think he has traumatic 
myelopathy from jumping out of airplanes and now has some 
arthritic changes secondary to trauma."  An August 7, 2003 
VA progress note reflects an assessment of left hip and 
shoulder pain for the past 10 years.  Another VA outpatient 
treatment report, dated in August 2003, reflects diagnoses of 
left hip pain likely degenerative joint disease, secondary to 
repeated trauma, and left shoulder pain likely bicep 
tendonitis/rotator cuff injury superimposed on degenerative 
joint disease.  A rheumatology progress note, dated in June 
2004, indicates that the veteran had been seen at the clinic 
in May 2004 for left shoulder and left hip pain for the past 
10 years; at that time, he was diagnosed with bicepital 
tendonitis and tendonitis around left iliac crest.  The 
assessment was 34 year old man with chronic left shoulder and 
hip pain most likely due to rotator cuff tendonitis, 
bicepital tendonitis, and degenerative joint disease.  An 
April 2005 VA progress note reported that very early 
degenerative changes were seen at the acromioclavicular 
joint; the impression was impingement syndrome.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c) (4) (i).  A medical 
examination or medical opinion may be deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c) (4) (i), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.  

As noted above, the record contains competent evidence that 
the veteran may have a current left hip and a left shoulder 
disorder.  And, service medical records indicate that he was 
seen on several occasions for complaints of left hip pain.  
However, the record contains insufficient evidence for the 
Board to determine the nature of any current left shoulder 
and/or left hip disorder suffered by the veteran, as well as 
whether any such disorder had its onset during service or was 
aggravated by his service.  Under the circumstances, the 
Board is of the opinion that further development would be 
helpful to a proper adjudication of the veteran's current 
claim for service connection.  Thus, VA must obtain an 
orthopedic examination and opinion in order to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (2) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2007).  

B.  Pension benefits.

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes on 
the basis that he is unable, due to his multiple 
disabilities, to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b) (2), 4.15, 4.17 (2007).  

The Board notes that findings from the above-requested 
medical examination could affect the veteran's claim on 
appeal for nonservice-connected pension benefits.  As the 
veteran's claim for service connection for left shoulder and 
left hip disabilities could affect his claim for nonservice- 
connected pension benefits, the Board finds that those claims 
are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  In this 
respect, resolution of the veteran's claims for service 
connection could have an effect on the claim for nonservice-
connected pension benefits, with the possibility of 
establishing any necessary schedular rating under the 
regulations.  38 C.F.R. § 4.17 (2007).  Hence, it follows 
that, any Board action on the claim for nonservice-connected 
pension benefits would, at this juncture, be premature.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:  

1.  The RO should update the record with 
any recent and outstanding VA treatment 
records, as well as any additional 
records identified by the veteran.  

2.  The veteran should be scheduled for a 
VA orthopedic examination, in order to 
determine the nature and etiology of his 
claimed left shoulder and left hip 
disorders.  The examiner should review 
the veteran's claims folder, including 
all newly obtained evidence, service 
medical records, and entire post-service 
claims file.  All indicated tests and 
studies should be performed.  Following 
examination of the veteran and review of 
the record, the physician is to offer a 
medical opinion as to the etiology of any 
left shoulder or left hip disorder found.  
Specifically, the physician should state 
whether it is as least as likely as not 
that the any left shoulder disorder 
and/or left hip disorder is related to 
the veteran's service.  A diagnosis or 
the abs3ence of a diagnosis should be 
established.  A complete rationale for 
any opinion rendered must be included in 
the report.  If the etiology cannot be 
determined, the physician should note 
such in the examination report.  

3.  The veteran should undergo a VA 
general medical examination to determine 
the impact of any identified chronic 
disabilities on his ability to maintain 
employment.  Upon reviewing the claims 
file, the examiner should diagnose any 
present disorders and detail the severity 
of current disabilities.  The examiner 
should address the effect each disability 
has on the veteran's capacity for gainful 
work.  The examiner should also provide 
an opinion as to whether the veteran has 
any impairment of mind or body that is 
sufficient to render it impossible to 
follow a substantially gainful 
occupation, and if such impairment 
exists, the examiner must address whether 
it is reasonably certain to continue 
throughout the life of the veteran.  A 
complete rationale for the opinions 
expressed must be provided.  

4.  The veteran should be examined by a 
neurologist.  The presence or absence of 
neurological disability must be 
established.  If there is a neurological 
process, the examiner should determine 
whether there is a relationship to the 
in-service report of "hypertonic in 
lower extremity."  See Emergency Care 
and Treatment Medical Record dated 
January 20, 1993.

5.  Then, the RO should readjudicate the 
veteran's claims of service connection 
for left shoulder and left hip disorders, 
and entitlement to nonservice-connected 
pension benefits.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


